IN THE SUPREME COURT OF THE STATE OF DELAWARE

  BRIAN TAYLOR,                            §
                                           §
        Plaintiff Below,                   §   No. 257, 2018
        Appellant,                         §
                                           §   Court Below: Superior Court
        v.                                 §   of the State of Delaware
                                           §
  GREEN ACRES FARM, INC., and              §   C. A. No. S17C-01-012
  JONATHAN HURD,                           §
                                           §
        Defendant Below,                   §
        Appellee.

                           Submitted: November 14, 2018
                           Decided:   November 28, 2018

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                  ORDER

      This 28th day of November, 2018, after careful consideration of the

parties’ briefs and the record on appeal, we find it evident that the final

judgment of the Superior Court should be affirmed on the basis of and for the

reasons stated in its May 7, 2018 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                      Justice